ON REHEARING.
McCLELLAN, j.
It is thought desirable that repetition, in this response to the application for rehearing, of matters of consideration set down in the opinion ante, should be avoided as far as practicable.
With the view to indicating the inapplication of the class of decisions of which Burgess v. Martin, 111 Ala. 656. 20 South. 506, is one, a distinction is noted in the foregoing opinion, as upon the patently apt authority *409afforded by the quoted language of Chief Justice Brick-ell in Jacobs v. State, 61 Ala. page 452, between affidavits that possessed an evidential function and affidavits the sole office of which is, to quote the Chief Justice, “purely cautionary — a pledge of good faith in the commencement of the suit.” The purpose of this cautionary verification is, to further quote the Chief Justice, “to prevent an abuse of the extraordinary power to disturb and displace the possession of the defendant” before hearing or judgment. It is now insisted in brief, that the last-quoted language negatives the idea on which we laid the differentiation of Burgess v. Martin, 111 Ala. 656, 20 South. 506, and others of that class. The language last quoted, itself, demonstrates the unsoundness of the contention now made. Obviously the Chief Justice intended to point out the object to be subserved in the requirement of the precaution, viz., to prevent abuse of the extraordinary power; and not with the object of affording evidence upon which to invite judicial action — evidence to establish a right to judicial action as was the case in the decisions of the class indicated in the opinion on original submission. At is now further contended that the distinction noted as indicated above cannot be soundly taken in view of these decisions: McKissack v. Voorhees, 119 Ala. 101, 24 South. 523; Smothers v. Meridian Fertilizer Co., 137 Ala. 166, 33 South. 898. The quotation to be made from the opinion (page 171 of 137 Ala., page 900 of 33 South.) in the Smothers case, supra, demonstrates that the subject of the attempted verification, viz., the petition, was then being viewed as evidence vel non of the facts alleged in it. The court said: “For there was no proof of the truth of the controverted facts alleged in the petition. It is true, it *410purports to be verified. But the verification amounts to no verification at all.”
The case of McKissack v. Voorhees, supra, was a bill filed under section 819 of the Code of 1896, for the discovery of assets. By virtue of the provisions of section 821 of the Code of 1896, a receiver was, under therein defined circumstances, authorized to be. appointed. The report of McKissaclc v. Voorhees does not contain a recital of the full purposes of the bill; so the original record has been consulted. It appears that the bill also sought the appointment of a receiver. Hence the Smothers and McKissack Cases do not in statement or ruling conclude in denial of the distinction taken in the opinion delivered as upon original submission of this appeal. So Burgess v. Martin, and others of that class, are not authority for the conclusion appellant presses viz., that the statute (section 2992) under consideration does exact verification by a person who has knowledge of the facts.
The New York Court of Appeals, in Pratt v. Stevens, cited in the foregoing opinion, interpreting the statute there under review, received with favor and made effective in the attainment of the conclusion there prevailing, the consideration, set forth in the opinion ante, that to exact a verification of an affiant who has personal, positive knowledge of the facts undertaken to be verified, would impress the enactment with a construction that would embarrass, if not impair, the operation of the statute. There the statute provided that the debtor’s affidavit should be that the inventory is “in all respects just and true.” It was expressly ruled that the affidavit was not required to be absolute and unqualified.
In Mitchell v. Pitts, 61 Ala. 219, this court, while dealing with the question of the insufficiency of an *411affidavit in an attachment proceeding — an affidavit much like that here under review, and made in virtue of a statute containing just as positive provisions in respect to the oath as section 2997 here involved — thought it not improper to take account of the impracticability of administration if the statute was construed as requiring an affirmation based upon absolute knowledge. This court then possessed an exceptionally able membership; and in response to rehearing declared that the court had no doubt of the correctness of its conclusion as originally expressed. The practical effect that a proposed interpretation or construction of a statute will have is always one of the chief considerations in ascertaining á dubious legislative intention.—36 Cyc. pp. 1111, 1112. Upon reconsideration of the sufficiency vel non of the affidavit in these proceedings, our conclusion remains as before. The affidavit was not defective. It was sufficient.
The statute, section 6312, which appellant violated, has been also re-reviewed. No doubt of the correctness of the original construction of it, as set forth in the foregoing opinion, is entertained. Its language'is simple and its intent clear. When an attorney does what the statute inhibits, the penalty, disbarring him, is due to be visited upon him.
' The conclusion, as upon and from the undisputed facts and circumstances set forth in the quotation from the bill, has been again gone over. Our opinion still is that those facts and circumstances entirely supported and justified the judgment of the trial court; and hence that no error in that respect underlies the adjudication of removal of the attorney in consequence of charge A.
The application for rehearing is denied.